Citation Nr: 1532222	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-09 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right elbow disability, to include as secondary to service-connected carpal tunnel syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & his spouse


ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran had active duty service from September 1977 to September 1980, and from January 1981 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Original jurisdiction over the Veteran's appeal now resides with the Winston-Salem, North Carolina RO.

The Veteran testified at a February 2015 Travel Board hearing before the undersigned.  A transcript of those proceedings is of record.  

The issue of entitlement to an increased rating for carpal tunnel syndrome of the right upper extremity has been raised by the record (see Travel Board Hearing testimony, February 6, 2015, at 5), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded for a new examination, and to obtain all relevant treatment records.  The Veteran seeks service connection for a right elbow disability, to include, as he indicated at his February 2015 hearing, as secondary to his service-connected carpal tunnel syndrome disability.  

The Board observes that the Veteran has previously been diagnosed with bursitis of the elbow.  See November 2007 treatment note from McDonald Army Health Center.  At his February 2015 hearing, the Veteran described pain that travels up his arm from the hand, extending beyond the elbow to his shoulder.  VA has not examined the Veteran's claimed elbow pain to determine the nature of the current disability, nor has VA obtained an etiology opinion, despite the fact that the evidence suggests a possible relationship between the service-connected carpal tunnel disability and the claimed elbow disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that where there is evidence of a current disability, and an indication that the current disability may be related to an event or injury in service, but insufficient competent evidence on file to make a decision on the claim, an examination is warranted).

It is also not clear from the record whether all relevant treatment records are included in the claims file.  At his hearing, the Veteran indicated upcoming VA treatment for his elbow.  Further, the January 2010 Statement of the Case (SOC) references a July 22, 2008 VA examination that is not of record.  The Board acknowledges that there is a July 22, 2008 examination request, and an August 12, 2008 VA neurological examination in the Veteran's VBMS eFolder, but it is not clear whether either of those two documents are the "VA examination, QTC Medical Services dated July 22 2008" referenced by the SOC.  The AOJ should ensure that all current, relevant treatment records are associated with the Veteran's eFolder.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all relevant treatment records, including any ongoing VA treatment records.  

2.  Schedule the Veteran for a VA elbow examination.  The examiner is to review the Veteran's VA claims file.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  

Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current elbow disability (if any) began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service.  

The examiner must also opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current elbow disability (if any) is (a) caused or (b) aggravated by (permanently worsened beyond the natural progression) his service-connected carpal tunnel disability of the right upper extremity. 

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

